Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-9 and 11-20 renumbered 1-19 are allowed.

Reason for Allowance
The present invention is directed to a method and an apparatus for transmitting and receiving a synchronization signal in a communication system.
Each independent claim identifies the uniquely distinct features, particularly:
mapping the base sequence and the modified sequence to a first frequency region having a frequency higher than a center subcarrier and a second frequency region having a frequency lower the center subcarrier, so that element indices of the base sequence and element indices of the modified sequence are symmetric centering the center subcarrier located at a center frequency of a frequency domain of the synchronization signal; and

The closest prior art:
Wang discloses a method for generation and mapping of synchronization signal codes (Fig 1-10).
Mennekens discloses a apparatus for code division multiple access                       communication with increased capacity through self-noise reduction (Fig 12).
Lawton (US 20160337105 A1) discloses a method for performing channel estimation and/or noise estimation.

All the prior art disclose conventional method and apparatus for transmitting and receiving a synchronization signal in a communication system, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473